The chancellor decided in this case that to entitle the complainant to read documentary evidence, on a hearing upon bill and answer, under the 17th Rule of this court, he must, where it consists of deeds or other instruments duly proved or acknowledged, not only state the existence of the deed or instrument itself, in his hill, but it must also appear from the bill that such deed or instrument has been duly acknowledged or proven, in such a manner as to make it legal evidence, without any further proof than the production of the same, or the production of an exemplification of the record thereof at the hearing. That if the complainant’s counsel discovers for the first time at the hearing that the defendant has not, in his answer, admitted the execution of a conveyance, and that he has, through inadvertence, neglected to file a replication and prove the fact, he cannot move the court that tlie hearing of the cause be suspended until he can prove the execution of the conveyance; but should ask the court to let the hearing stand over to some future day, to enable him to apply for leave to file a replication and prove the execution of the instrument. Order appealed from affirmed, with costs, but without prejudice to a new application to set aside the decree of dismissal, on terms.